Citation Nr: 1229106	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-36 050	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim for service connection for residuals of a low back injury.

2.  Entitlement to service connection for residuals of a neck injury.

3.  Whether new and material evidence was submitted to reopen a claim for service connection for residuals of a right leg injury.

(The issues of entitlement to dependency, indemnity and compensation (DIC) based on service connection for the cause of the Veteran's death, and service connection for diabetes mellitus, type II with diabetic neuropathy, diabetic nephropathy, and erectile dysfunction for accrued benefits purposes will be the subject of a separate decision of the Board.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1964 to November 1967.

This appeal arises from a March 2004 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

A death certificate shows that the Veteran died in June 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  



ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


